Order of the Family Court, entered on or about August 21, 1969 affirmed, without costs and without disbursements. In affirming, we point out, as the Judge who made the order did not, that, though there might be disagreement as to whether, reading together the requirements and definitions of sections 622 and 624 of the Family Court Act, “the allegations required by paragraphs * * * (c), and (d) of section six hundred fourteen are supported by a fair preponderance of the evidence ”, there can be no doubt whatever that, in the sad circumstances of this case, and, as provided by subdivision (e) of section 614, “the moral and temporal interests of the child require that the * * * [parent’s] * * 9 custody of the child be terminated permanently.” This conclusion is established by the overwhelming weight of the evidence. Concur — Eager, J. P., Capozzoli, Markewich and Steuer, JJ.